Citation Nr: 0928931	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  06-20 666	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for headaches.



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from November 1993 to July 
1997.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2004 rating action that denied service 
connection for headaches.

By decision of August 2008, the Board remanded the issue of 
service connection for headaches to the RO for further 
development of the evidence and for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A chronic headache disability was not shown present in 
service or for many years thereafter, and competent and 
persuasive medical opinion establishes no nexus between the 
current headache disability and the veteran's military 
service or any incident thereof.


CONCLUSION OF LAW

The criteria for service connection for headaches are not 
met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify her what evidence will be obtained by whom.  
38 U.S.C.A.       § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

A March 2004 pre-rating RO letter informed the Veteran of the 
VA's responsibilities to notify and assist her in her claim, 
and what was needed to establish entitlement to service 
connection (evidence showing an injury or disease that began 
in or was made worse by her military service, or that there 
was an event in service that caused an injury or disease).  
Thereafter, she was afforded opportunities to respond.  The 
Board thus finds that the Veteran has received sufficient 
notice of the information and evidence needed to support her 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get 
evidence necessary to support her claim, such as medical 
records (including private medical records), if she gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that the VA would make reasonable efforts 
to get.  The Board thus finds that the March 2004 letter 
satisfies the statutory and regulatory requirement that the 
VA notify a claimant what evidence, if any, will be obtained 
by her and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the March 
2004 document fully meeting the VCAA's notice requirements 
was furnished to the Veteran before the April 2004 rating 
action on appeal.  
   
In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the Board finds that 
the Veteran was furnished notice of the latter requirements 
in a March 2006 RO letter.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate her claim, to include obtaining all available 
service and post-service VA and military medical records 
through 2009.  She was afforded a comprehensive VA 
examination in January 2009.  Significantly, the Veteran has 
not identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In March 2006 and 
November 2008, the Veteran stated that she had no additional 
information or evidence to submit in connection with her 
claim.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.
 
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that her headaches had their onset in 
military service.

A review of the service medical records discloses that in May 
1996 the Veteran requested pain medication for headaches and 
nausea; she was noted to be 8 weeks pregnant.  In August 
1996, she was seen for complaints of body aches and chronic 
headaches which were possibly migraine or sinus.  However, 
the service medical records are completely negative for 
findings or diagnoses of any headache disability.  The 
Veteran denied a history of frequent or severe headaches on 
May 1997 separation examination, and neurological examination 
was normal.

Post service, September 1997 VA general medical examination 
was negative for complaints, findings, or diagnoses of 
headaches, and the Veteran was neurologically intact.

The Veteran denied a history of frequent or severe headaches 
on August 2000 examination for Reserve military service, and 
neurological examination was normal.

April 2003 VA neurological examination was normal.

The first objective demonstration of headaches were those 
assessed after VA examination in November 2005, over 8 years 
post service.  However, there was no history or medical 
opinion relating the headaches to military service or any 
incident thereof.  The Veteran complained of headaches on 
March 2006 VA optometric examination, but after examination 
there were no findings pertaining to headaches.

In January 2009, a VA examination was conducted for the 
purpose of determining whether the Veteran had a headache 
disability that was related to her military service.  The 
examiner reviewed the claims folder and noted that there was 
nothing specific in the service medical records related to 
headaches and no significant evaluations for headaches.  
After current examination, the diagnosis was tension 
contraction headache secondary to neck spasms, likely 
contributed to by C5-6 disc disease, which the examiner 
opined was not the result of the veteran's military service.    

The aforementioned evidence reveals that the veteran's 
headache disability was first objectively demonstrated many 
years post service, and that the competent and persuasive 
evidence establishes no nexus between that disability and her 
military service or any incident thereof.  Rather, the sole 
medical opinion of record, the January 2009 VA opinion, 
establishes that the veteran's headaches are related to a 
non-service-connected cervical spine disability, and were not 
caused by or a result of any incident of her military 
service.  The Board accords great probative value to that 
well-reasoned 2009 VA medical opinion, inasmuch as it was 
based on the examiner's thorough review of the veteran's 
military, medical, and post-service history, and current 
examination of the Veteran, and the Veteran has submitted no 
medical opinion to the contrary.  

In the absence of competent and persuasive (medical) evidence 
establishing a nexus between the chronic headache disability 
first manifested many years post service and the veteran's 
military service or any incident thereof, the Board finds no 
basis upon which to grant service connection therefor.  

In addition to the medical evidence, the Board has considered 
the veteran's assertions; however, such do not provide any 
basis for allowance of the claim.  While the Veteran may 
believe that her headache disability is related to her 
military service, there is no medical support for such 
contention.  The Board emphasizes that the appellant is 
competent to offer evidence as to facts within her personal 
knowledge, such as her own symptoms.  However, medical 
questions of diagnosis and etiology are within the province 
of trained medical professionals.  Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As a layman without the appropriate 
medical training or expertise, the appellant simply is not 
competent to render an opinion on such medical matters.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997)  (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, her assertions in this regard have no 
probative value.

Under these circumstances, the Board concludes that service 
connection for headaches must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

Service connection for headaches is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


